United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Harwood Heights, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1483
Issued: January 30, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 11, 2016 appellant, through counsel, filed a timely appeal from a May 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to the accepted January 23, 2015 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 7, 2015 appellant, then a 53-year-old city carrier, filed a traumatic injury
claim (Form CA-1). He alleged that on January 23, 2015 he was unloading his vehicle and
pushing materials into the employing establishment. When appellant came through with a
gurney, the double doors into the building had been locked by the supervisor and his entire body
was thrust forward as he attempted to push through the closed doors. He felt pain in his lower
back along with a burning sensation going down both legs. Appellant stopped work on
February 2, 2015.
In reports dated February 21 and March 17, 2015, Dr. Richard Rodarte, a physician
Board-certified in occupational medicine, noted that appellant complained of pain in his lower
back, left knee, and the left side of his neck. Appellant related that on January 23, 2015 he was
pushing a gurney loaded with mail, and when he tried to push it through doors, the doors were
unknowingly bolted shut, and the impact caused him to fall forward into the gurney. Dr. Rodarte
reviewed appellant’s x-rays3 and diagnosed osteoarthrosis of the bilateral knees, right hip, and
lumbar spine. He deferred from signing papers for absences already taken, as he believed that
appellant should have been able to work in a light-duty status.
By letter dated March 5, 2015, OWCP informed appellant that, when his claim was
received, it appeared to be a minor injury that resulted in minimal or no lost time from work. It
noted that as the employing establishment did not controvert the claim, a payment of a limited
amount of medical expenses was administratively approved, but the merits of appellant’s claim
were not addressed. OWCP indicated that the claim had been reopened for consideration, and
that further information was necessary to support his claim. Appellant was afforded 30 days to
submit the specified information. He submitted medical evidence.
By decision dated April 9, 2015, OWCP denied appellant’s claim. It found that the
evidence of record was insufficient to establish that his medical condition was causally related to
the accepted employment incident.
In an April 30, 2015 report, Melissa Miller, a physician assistant, listed appellant’s
diagnoses as osteoarthrosis of bilateral knees, right hip, and lumbar spine. She restricted
appellant from climbing, but noted that he could otherwise perform full duty.
On May 1, 2015 appellant requested an oral hearing before an OWCP hearing
representative.
Appellant continued to receive treatment from Dr. Rodarte. In his May 5, 2015 report,
Dr. Rodarte found that, based on the mechanism of the injury, appellant was at maximum
medical improvement. He noted that appellant was suffering from a preexisting chronic
condition which still prevented him from performing his full duties, especially climbing.
Dr. Rodarte noted that this restriction was due to appellant’s longstanding personal medical
condition, not a workers’ compensation claim.
3

The x-rays taken on February 10, 2015 were interpreted by Dr. Mary Capelli-Schellpfeffer, a physician Boardcertified in public health and general preventive medicine, as showing lumbar spine diffuse moderate spondylosis
and facet osteoarthritis.

2

At the hearing held on August 4, 2015, appellant testified that in 2009 he suffered injuries
to his back, knee, and left shoulder. The hearing representative explained to appellant that he
needed to submit a report from a qualified physician explaining how the January 23, 2015
employment incident caused or aggravated his diagnosed condition of osteoarthritis, and that he
had 30 days to submit the information.
In an August 24, 2015 report Dr. Monica Edwards, a Board-certified internist, noted
appellant’s history of injury. She opined that appellant’s current back pain was directly related
to the work injury and that he should start physical therapy immediately.
By decision dated September 17, 2015, the hearing representative affirmed the April 9,
2015 decision denying appellant’s claim. She found that the evidence of record was insufficient
to establish that appellant sustained an injury causally related to the accepted employment
incident.
On February 6, 2016 appellant requested reconsideration. In support thereof, he
submitted a November 13, 2015 report wherein Dr. Edwards assessed appellant with midline low
back pain with right-sided sciatica and primary localized osteoarthrosis, pelvic region and right
thigh. Dr. Edwards also completed a December 10, 2015 attending physician’s report (Form
CA-20) on which she checked a box marked “yes” that appellant’s lumbar spondylosis, lumbar
osteoarthritis, midline low back pain, and right-sided sciatica were causally related to appellant’s
employment incident of February 1, 2015. She noted that appellant had been totally disabled
since October 26, 2015. In a January 25, 2016 report, Dr. Edwards noted that appellant was
evaluated at the Loyola occupational health facility in February 2015, and that she evaluated
appellant on February 17, August 24, and November 3, 2015 for low back and hip pain. She
opined that his conditions were causally related to his January 23, 2015 employment injury.
Dr. Edwards described the employment incident and concluded that, in her judgement, the force
created by the impact with the door jarred appellant’s back sufficiently to cause the severe low
back pain that he had since been experiencing. She opined that based on appellant’s subsequent
imaging, the diffuse lumbar spondylosis and osteoarthritis were the cause of this back pain, and
that she believed that the work injury directly aggravated the lumbar spondylosis and
osteoarthritis leading to back pain. In addition, Dr. Edwards noted that the back pain had altered
his gait and caused postural changes that have now worsened his underlying right hip pain. She
discussed his x-rays, and diagnosed severe right and moderate left hip osteoarthritis mildly
progressed on the right. Dr. Edwards opined that physical therapy would increase his functional
capacity and alleviate some of his pain, but that at the present time, appellant was unable to
complete any of the duties of his current job. She noted that, if there was a sedentary or mostly
sedentary position, this would likely be a feasible alternative.
By decision dated May 4, 2016, OWCP denied modification of its prior decision. It
determined that the medical evidence of record failed to establish causal relationship.
Specifically, the reports of Dr. Edwards were not sufficiently rationalized as she did not discuss
the nature of the underlying condition and whether the underlying condition may have been
affected by the January 23, 2015 work injury.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was caused in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.10
ANALYSIS
OWCP accepted that appellant experienced the employment incident on January 23,
2015, as alleged. The evidence of record also establishes that appellant has been diagnosed with
osteoarthrosis of his knees, right hip, and lumbar spine. The Board finds, however, that appellant
failed to establish that his diagnosed medical conditions were caused or aggravated by his
January 23, 2015 employment incident.
Dr. Rodarte’s reports are insufficient to establish a causal relationship. He noted that
appellant’s work restrictions were related to a longstanding personal medical condition and not
4

Id.

5

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Id.

9

I.J., 59 ECAB 408 (2008); supra note 5.

10

James Mack, 43 ECAB 321 (1991).

4

to his workers’ compensation claim. Dr. Rodarte has not specifically indicated that the accepted
employment incident caused or aggravated appellant’s medical condition. Dr. CapelliSchellpfeffer read appellant’s x-rays as revealing diffuse moderate spondylosis and facet
osteoarthritis in appellant’s lumbosacral spine. However, she did not address causal relationship.
As these physicians did not provide an opinion on causal relationship, their opinions are
insufficient to establish causal relationship.11
Appellant also submitted reports by Dr. Edwards in support of his claim. Dr. Edwards
assessed appellant with midline low back pain with right-sided sciatica and primary localized
osteoarthrosis, pelvic region and right thigh. She provided a description of the employment
event and opined that the force created by the impact with the door jarred appellant’s back
sufficiently to cause the severe low back pain. Dr. Edwards also opined that the work injury
aggravated the lumbar spondylosis and osteoarthritis leading to the back pain. OWCP found that
the opinion of Dr. Edwards was not rationalized as she did not discuss the nature of the
underlying condition, including its natural or traditional course, and how it may have been
affected by the work injury of January 23, 2015 with reference to the medical records.
The Board finds that appellant failed to meet his burden of proof.
Dr. Edwards focused her opinion regarding causal relationship on aggravation of
appellant’s pain symptoms. While she also noted that appellant had preexisting lumbar and hip
conditions, she did not explain how the accepted incident physiologically exacerbated any
preexisting physical condition.12 A well-rationalized opinion is particularly warranted when
there is a history of preexisting condition.13 Dr. Edwards provided no history regarding
appellant’s prior injuries and no discussion of the role appellant’s preexisting arthritic conditions
may have played in relation to his current diagnoses. Appellant testified at the August 4, 2015
hearing that he had sustained prior injury to his back, knee, and left shoulder in 2009. As such,
Dr. Edwards’ report is not based on a proper medical history and is not sufficiently rationalized
to be of probative medical value.14
The Board finds the report of Ms. Miller, a physician assistant, is of no probative value as
she is not considered a physician under FECA.15
On appeal counsel argues that the evidence submitted supports that appellant sustained an
employment injury on January 23, 2015. Appellant has the burden of proof, however, to submit
medical evidence based on a complete and accurate history explaining how the employment
incident described caused or contributed to the diagnosed medical condition and supporting that
11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

See J.P., Docket No. 16-0954 (issued December 13, 2016).

13

M.B., Docket No. 16-884 (issued September 8, 2016).

14

Id.

15

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); E.K.,
Docket No. 09-1827 (issued April 21, 2010); A.C., Docket No. 15-1892 (issued February 1, 2016).

5

opinion with medical reasoning to demonstrate that the conclusion reached is sound, logical, and
rationale.16 He did not submit such evidence and thus did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted January 23, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2016 is affirmed.
Issued: January 30, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

See John W. Montoya, 54 ECAB 306 (2003).

6

